 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDTandy Warehouse CompanyandAmalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO.CaseNo.16-CA-2376.April 29,1966DECISION AND ORDEROn February 7, 1966, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Boardhas reviewedthe rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUponcharges filed on June22, 1965,and amended on July 13, 1965,by Amal-gamated Meat Cutters and Butcher Workmen of North America,AFL-CIO,hereincalled the Union,the General Counsel of the National Labor Relations Board, bythe Regioi al Director for Region 16, issued a complaint on August 13, 1965, lateramended,against Tandy Warehouse Company,Fort Worth,Texas, herein called theRespondent,alleging that the Respondent had engaged in certain unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and(3) of the Act, by dischargingReginaldC. Phillips,Jr., and otherwise interfering with the organizationalefforts of itsemployees.In its answer,the Respondent denied the commission of any unfair laborpractice.Pursuant to notice, a hearing was held before Trial Examiner Ivar H.Peterson,in Fort Worth,Texas, on October 25 and 26,1965.1The General Counsel and theRespondent were represented by counsel and participated in the hearing.Briefssubmittedby theGeneral Counsel and the Respondent,on December 22, have beenduly considered.Upon the entire record in the case,and from my observation of witnesses andtheir demeanor,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Texas corporation, has its principal place of business at 801Foch Street,FortWorth, Texas, and is a part of the Tandy Corporation family.1Unless otherwise indicated, all dates referto the year 1965.158 NLRB No. 56. TANDY WAREHOUSE COMPANY527It is principally engaged in the manufacture and distribution of leather goods andthe warehousing of products manufactured by other Tandy corporations.Duringthe 12 months preceding the hearing, the Respondent received goods and materialsvalued in excess of $50,000, from points in States other than the State of Texas, and,during the same period, sold and shipped goods and materials valued in excess of$50,000, from its Fort Worth plant to points in States other than the State of Texas.I find, in accord with the facts and the Respondent's admission, that it is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDIt is alleged,and I find, that Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe matters for decision are two: (1) whether the Respondent discharged Phillipsbecause of his known activities in support of the Union, or for the alleged reasonthat he was discovered in a restricted area of the plant without authorization; and(2) whether by this discharge and by threatening its employees who became adherentsof the Union with loss of future job promotions, warning that warehouse employees,among whom were the employee leaders of the Union's organizational efforts, thatthey would not receive promotions if the Union were chosen as representative, andthreatening employees with discharge if the Union were successful in organizing theplant, it unlawfully interfered with their self-organizational rights.The evidencebearing upon these issues is in substantial conflict.B. Interference,restraint,and coercionOn or aboutMay 31,Phillips, in company with two other warehouse employees,2RickyHestilow and Michael Eubanks, on their own initiative,met with LesterGraham, arepresentative of theAFL-CIO, for thepurpose of exploring the possi-bility of organizing the Respondent's employees.As a resultof this meeting, orga-nizational efforts began the following week,Phillips taking the lead and carryingunion authorizations cards, whileat work,in his shirtpocket.The cardsprotrudedand were readily visible.On Wednesday,June 2,Phillips received his second 10-cent-per-hour raise,3making his wage rate $1.45 per hour.He was called into the office of the plantmanager,Carson Thompson;JerryWood,the warehouse supervisor,was present.The testimonyis conflicting as to what transpired on this occasion.Phillips testifiedthat when he enteredThompson'sofficehis workrecords were spread out on Thomp-son's desk, and that Thompson said that he "didn't think that he could buy me ifhe tried;thatmy [Phillips']workrecord showed that I was deserving a raise."Phillips continued by testifying that he told Thompson"he couldn'tbuyme, and thatI was for theUnionand was goingto vote forit andwork foritand do everythingI could"to support it.Phillips also testified that Thompson told him that if theUnioncame into the plant there would be no more management trainees selectedfrom among employees in the warehouse,where Phillips was employed.Thompson denied the statements attributed to him by Phillips.He testified thatwhen the topic of the Union came up he told Phillips that the employees had aright to a union,but the Company preferred to deal with them directly,and that ifa union came in the Company would continue to do its best for its employees.Healso testified that he said Phillips was getting a raise because he had earned it, andthen congratulated him on his improved work performance.Thompson furtherstated that Phillips did not say he had signed a union card or was in favor of theUnion,and denied saying that if the Union got into the warehouse there would beno further management trainees coming therefrom.Thompson testified that on thisoccasion he was unaware of Phillips'union activity,even though Phillips,as he hadearlier testified,then had union cards protruding from his shirt pocket.2 Each of the three was then a management trainee, although working in the warehouseor stock section of the Respondent's facility in Fort Worth, primarily as order fillers.About 8 or 10 young men were employed in this capacity.8He was employed January 2, at an hourly rate of $1.25;on February2,he receivedhis first 10-cent raise. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD-The day before the incident related above regarding Phillips, Eubanks had a con-versation with Production Foreman Gary Flory,4 with his fellow employee, Hestilow,present.According to the uncontradicted testimony of Eubanks, which I credit,and which was corroborated by Hestilow, the following ensued while he and Hestilowwere at work: Flory came up to them and stated they would have to choose "betweenthe newspaper route we were throwingin the eveningand Tandy"; that Eubanksreplied "that if it took six jobs to support my family, that I'd have to work thembecause I wasn't making enough money to live on" working for the Respondent.5At about that point, Hestilow exhibitedsome unioncards to Flory, andstated, asEubanks credibly testified, that they were cards to be signed "to get a union orga-nized."Thereupon, Flory suggested that the three of them go into Thompson'soffice; JerryWood, warehouse foreman, who had joined the group at about thatpoint in the discussion, followed them into Thompson's office (Thompson was notthen present).When Flory, Eubanks, Hestilow, and Wood arrived in Thompson's office, the fol-lowing ensued (according to Eubanks):Wood, after being informed by Flory thatEubanks and Hestilow were attempting to forma union,asked if they wanted anoutsider to come in and tell the Company what to do; Hestilow stated that theywished to improve their working conditions, obtain betterwages, andget a fewthings they thought they deserved; Wood then turned to Eubanks and asked if hewanted to be an order filler the rest of his life, and said that if aunioncame in andEubanks was a member, then Eubanks would be an order filler aslong ashe workedfor the Respondent and would not be promoted into retail store management, forwhich he was being trained.Wood testified either Eubanks or Hestilow said they"were wanting to form a laborunion," but said he could not recall asking in sub-stance if they wanted "outsiders to run the factory," or words to that effect.Healso denied saying that they would be order fillers all their lives if the Union camein, and stated that, in response to their statement that they were going to form aunion,he wished them "Lots of luck."According to the General Counsel's complaint, on or aboutJune7 (a Monday),Wood threatened employees with discharge if organizational efforts were successful.With respect to this incident, Hestilow testified that he told Wood, while in theorder-filling section of the warehouse, that there was nothing personal involved inthe efforts of the employees to bring in a union, and that he felt there were benefitsto be had by doing so.Wood, so Hestilow testified, said that he and Hestilow wouldstillbe friends even if he (Wood) mightget anorder to fire everyone in the ware-house.Hestilow further statedWoodsaidifhe (Hestilow) wanted to play "dirtypool" the Company would obtain new employees, and conjectured that if the Unioncame in he would or might be ordered to fire every one of them, and "fill their placeswith Mexicans and run their tails off."Wood, on the other hand, testified that hetold Hestilow that he respected him for attempting or wanting to bring the Unioninto the plantif that was what he (Hestilow) really believed was right, and that hisfriendlyfeelingstoward Hestilow would not change.Wood denied saying anythingabout possible orders to fire people, and statedhe made no statementsabout bringinginMexican workersas replacements.Joseph Pool, a warehouse workerand management trainee,who was employedfor about a year beginning in September 1964, testified that on June 14 he was askedby Wood whether he had participatedin the unionactivity, and, when he gave anaffirmativeanswer,Wood told him that if the Unioncame in,laborand manage-ment would be divided and that the Respondent would hire men from the street tofillmanagementtrainee positions.Wood testified that he pointed out to Pool thatthe best thing the Company had to offer warehouse employees was the opportunityto progressintomanagementpositions, and that frequentlyunionswished to havea job classification structure that would, presumably, hinder such progression.WooddeniedaskingPool if he favored the Union and also denied making any statementsabout managementtraineesbeing hired from outside iforganizational efforts con-tinued or weresuccessful.* Flory was a supervisor of employees in the warehouse or order-filling operation.Hisstatus as a supervisor is admitted by the Respondent.Flory did not testify.5Whether because of their newspaper delivery activities or otherwise, Eubanks andHestilow (the latter rode to work with Eubanks) were frequently late to work.Appar-ently Flory ascribed their tardiness to their "moonlighting" activities, and had refer-ence to this in stating that the two would have to choose between the off-duty work andcontinued employment with the Respondent.No claim was made by the General Counselthat this statement by Flory is violative of the Act. TANDY WAREHOUSE COMPANY529There was additional testimony adduced to show union animus, given by Hestilowand Phillips,but deniedby Wood,that on June 3, shortly atfer the Union's organi-zational drive began,workers who were supporters of the Union were required tostand while packing orders, whereas employees who were antiunion were placedunder no such restrictions and were allowed to remain seated.Also there is uncon-tradicted testimony,which I credit,that various employees who had been tardy onoccasion prior to the commencement of the union drive,were reprimanded for tardi-ness thereafter and were warned that disciplinary action would result in case of anyfurther tardiness.There is further testimony that on June 4, Eubanks was offereda promotion to a store in New Mexico by Harlan Swain,president of Respondent.Finally, Pool and Eubank testified that they were told by Wood not to talk aboutthe Union.Wood testified he gave this instruction because certain employees becameupset when controversial subjects were discussed.Counsel for the General Counselstated that he did not rely on the incidents and statements referred to in this para-graph as being violative of Section 8(a)(1) ofthe Act,and I therefore do not con-sider them as such;however,they are relevant in assessing the Respondent'smotives.C. The discharge of PhillipsReginald C.Phillips, Jr., the alleged discriminatee,was discharged on June 21,1965, some 3 weeks after union activity began.He had been employed by theRespondent on January 2, as a management trainee-warehouseman order filler, atan hourly rate of $1.25.Prior to his discharge Phillips received two raises of 10cents per hour, on February 2 and June 2. Phillips' production was above average,and he had received no reprimand concerning the quality of his work; in fact, asManager Thompson testified,the second raise was granted because of his improvedwork performance.As has been recounted above, it is Phillips' testimony,denied by Manager Thomp-son, that on June 2, while being given a raise by Thompson because of his improvedwork performance,Thompson commented on Phillips'union interest by stating herealized he "could [not]buy me[Phillips] if he tried,"and further stated that if theUnion came into the plant the opportunity to become management trainees wouldno longer be open to warehouse employees.In any case, it is established that Pro-duction Foreman Flory was aware of Phillips'union activity on June 1.Phillips was discharged by Manager Thompson,allegedly because of his conductearlier that day in being in the factory area without permission or for any reasonconnected with his job.Phillips testified that sometime before his lunch period onJune 21, before his discharge,he went through the door of the warehouse to therestroom,and thereafter proceeded to the nearby water fountain.After leaving thewater fountain,according to Phillips,he noticed that the factory area was quiet, incontrast to the normal situation when the machines were in operation.°After stand-ing a few minutes in the vicinity of the open gate to the tool-and-die shop,Phillipswas approached by Fred Absher,a supervisor in the factory area.They engagedin a few casual remarks, during which Abscher closed the wire gate to the tool-and-die shop, and they then parted.During their conversation,so Phillips testified,Abscher didnot say that his conduct was in any way improper.Phillips stated thaton this occasion he had union authorization cards protruding from his shirt pocket.Abscher testified that shortly after the incident related above, he attempted tocontact Thompson,but finding his telephone lines were busy, told the warehousepurchasing agent, Jerry Roy, and Supervisor Wood of it.Wood testified that healmost immediately related the incident as it had been told to him,to Thompson.All parties agree that the incident occurred shortly before or after lunch.?It is undisputed that Phillips was called into Thompson's office at 4 p.m. onJune 21 and told he was terminated:Thompson had Phillips'work records beforehim, as well as a prepared resignation for Phillips to execute.Thompson told Phil-lips that, because of "your conduct,you're no longer eligible for further employment9 Factory employees were on vacation from June 21 through July 5.7 According to Phillips,later in the day, after his encounter with Ahsher in thevicinity of the tool-and-die shop,he talked to Wood about the possibility of being trans-ferred to another job with the Company in order to increase and broaden his workexperience,and that Wood said he would assist in this objective.Wood,on the otherhand, placed this episode as having occurred at some other time, although he did notdeny that it in fact had occurred.It seems unnecessary to resolve this conflict221-731-67-vol. 1518-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Tandy Leather Company,and I'llhave to ask you to sign this resignation."Phillips refused to resign and asked why this request was being made; as Thompsonadmitted,no elaboration was given by the latter.Indeed,Thompson testified thathe told Phillips:Reg, I don't see any point in explaining it further.I know what I am talkingabout, and you know what I am talking about, and that, as far as I'm concerned.ends it.Thompson testified that,following the termination of Phillips,he reported thedischarge to President Swain, who on the advice of counsel instructedThompson tofurnish him with a detailed report of the termination.The report was made eitheron the day of the termination or the day thereafter,contrary to the procedure fol-lowed in previous discharges.Thompson admitted that the reason for handling thePhillips' discharge in this manner was because of the "union activity"in the ware-house.Thompson denied knowledge of Phillips'union activity,as did Wood andAbsher,and testified that Phillips was terminated only for being in a prohibitedarea, while acknowledging that his work was satisfactory.However,the Respond-ent's correspondence with the Texas Employment Commission and Thompson's letterto President Swain,listsbelligerence,argumentation,lack of cooperation,excessivetardiness,and other misconduct,as reasons for the discharge,in addition to the claimthat Phillips had been in a prohibited area.Thomp'oa attempted to explain awaythis seeming discrepancy by saying that Phillips'being in the tool-and-die shop wasthe "last straw";nonetheless,he admitted that he knew of no employee having beendischarged for being in or near the immediate vicinity of the tool-and-die shop.8On or about July 9, Phillips telephoned Manager Thompson,posing as a prospec-tive employer of himself and inquired as to the ieason for Phillips'discharge.Thompson,according to Phillips,said the only reason for the discharge was thatPhillips had been in a "prohibited area" and that his work was satisfactory.The tool-and-die shop, which Thompson labeled a "prohibited area," is locatedwithin the factory portion of the building,divided from the warehouse area by awall with a door allowing passage between the two areas.Warehouse and factoryemployees use the same restrooms and water fountain,both of which are locatedin a comer of the factory area near a door leading to and from the warehouse.Adjacent to the restrooms and water fountain is a small wire-enclosed space desig-nated as the tool-and-die shop,with a large wire gate on the side of the cn::'osurenext to the restrooms.There is no lock on the gate nor are there any signs desionating it as off limits.The Respondent contends that the tool-and-die shop is designated as off limits 9for security reasons despite the fact that there are no signs in the area or locks onthe door;the gate was open on the day Phillips looked in, although the factory areawas not operating.'()D. Concluding findingsUpon the objective and admitted facts, as well as from the clear probabilities ofthe entire situation as related by all witnesses,and considering that the youthful8There is testimony that an attendant,not piotlaeed as a w?tness, issues tools on somesort of requisition when the factory is In operationAs ue hnieteen. the door to thisarea was unlocked when Phillips visited it onJune 21,:tlihough the im-lory personnel-including,presumably,the tool-and-die shop attendant-wore on v;ieiliou.9Thompson, Wood, and Absher testified that the tool-and-do- Qho;i was made a pro-hibited area because of the possibility of theft. lie neier.unronrradieted testimony byWood makes plain that there are other areas in the warehouse In wldeh a warehouseemployee could much more easily effect a theft.Nor is there any evidence that Phillipswas engaged in stealing or reasonably suspected of hitendiug to teal ally company toolsormerchandise.Ihave not oveiloo',ed the testimon\byWoodand Thompson thatPhillips was told upon being employed that the tool-aud-die shop,as well as the factoryarea,was off limits to warehouse employees.18Though somewhat confused as to the actual d rte. llestilow and Eubankscrediblytestified that after Phillips'discharge,they went into thetool andcite shop to see whatwas there that would cause Respondent to discharge Phillip..They testifiedthat theywere observed by Wood who said nothing,as theyleft, and that nothing was ever saidto them about it.However,Wood testified that he (lid not see either Hestilow orEubanks in the tool-and-die shop on any occasion. TANDY WAREHOUSE COMPANY531witnesses presented by the General Counsel most favorably impressed me with theiressential truthfulness and candor-whereas those produced by the Respondent didnot so impress me in certain respects-I have no hesitancy whatever in making theconcluding findings which follow, substantiating the allegations in the GeneralCounsel's complaint.(1) The Respondent was well aware of the union activity of Phillips and otherwarehouse employees within a matter of days after he and his fellow employeesbegan to engage therein-openly and without attempt to conceal.(2)The Respondent expressed hostility to the organizational desires and effortsof its employees by: (a) threatening and warning that if the Union came into theplant promotions to management positions would be denied union adherents and(b) threatening discharge of warehouse employees-who were union supporters-if the Union were successful in its efforts to become the collective-bargainingrepresentative.(3) Phillips was discharged, despite his exemplary work record, for reasons rootedin his activity for and interest in the Union; the reasons advanced by the Respondent,I find, are patently pretextuous.llUpon all the evidence, I conclude and find that the Respondent discharged Phillipsbecause of his activity in support of the Union, thereby discriminating :teatnst himin violation of Section 8(a) (3) of the Act; and that by said discharge, and by tttteat-ening employees with loss of opportunities for promotion and with disch,itgc if theUnion became their collective-bargaining representative, interfered with, lestr.ttned,and coerced employees in the exercise of the rights guaranteed them in Section 7 ofthe Act, in violation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCCThe activities of the Respondent found to constitute unfair labor practices as setforth in section III, above, occurring in connection with the operation of theRespondent describedin sectionI,above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take appropriate affirmativeaction in order to effectuate the policies of the Act.Since I have found that the Respondent discriminatorily discharged Reginald C.Phillips, Jr., on June 21, 1965, I will, recommend that Respondent offer him iinnie-diate and full reinstatement to his former or substantially equivalent position, %ttth-out prejudice to his seniority or other rights and privileges, and make him %buicfor any loss of earnings he may have suffered from the date of the discrimination tothe date of the Respondent's offer of reinstatement.The backpay shall be computedin accordance with the formula approved in F.W. Woolworth Company,90 NLRBuI am fully aware of and have carefully weighed the fact that Itest1low mud I:nl,aakswere in error in some significantrespectsof the tool-and-die shop following Phillips' discharge.Noneihote,s. I ant eon^ualiwdto reject the contention of counsel for the Respondent that ITe.ttlnw trod I.ub:utl.s' bytestifyingas they did in support of Phillips,were engaged"In a de,pert,t. ellnrl to giveaid to their friend" and, in so doing, "contrived testimony that was bratty lake tindplaced themselves beyond the widest reach of credibility," ttidt Ilse reSull-til.Ll' it 111111tbe concluded that their "efforts failed miserably, and none of their tesiituony 1, %%-.rtbyof belief."the factory was not operating because of vacation.There is no dispute that Iestilowwas discharged on July 12, although he testified he thought it was later. alter he antiEubanks had been in the toolroom area on July 15 or 22, a tune when lie ald 111,1tfactory personnel were on vacation.The evidence is clear that the vatatina period forfactory workers began June 21, a Monday, and ended on July 5. also a \ionday. Asnoted above, Supervisor Wood testified he had not seen Eubanks and llestiluw in thetoolroom area prior to the July 12 termination of Hestilow. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD289, with interest at the rate of 6 percent per annum, as provided inIsis Plumbing &Heating Co.,138 NLRB 716. I will also recommend that the Respondent preserve andmake available to the Board, upon request, payroll 'and other records to facilitatethe computation of backpay due.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, I will recommendthat the Respondent cease and desist from infringing in any manner on the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Tandy Warehouse Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of ReginaldC. Phillips, Jr., thereby discouraging membership in the aforesaid labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.4.By the foregoing conduct, and by threatening employees with loss of promotionopportunities and with discharge because of their union activities, the Respondenthas interfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, I will recommend that the Respondent, Tandy WarehouseCompany, Fort Worth, Texas, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of, Amalgamated MeatCutters and Butcher Workmen of North America AFL-CIO, or any other labororganization, by discriminatorily discharging any of its employees or otherwise dis-criminating in regard to their hire or tenure of employment or any term or conditionof employment.(b) Threatening employees with loss of promotion opportunities or with dis-charge because' they engage in union activities, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist the above-mentionedUnion or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Reginald C. Phillips, Jr., immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole in the manner set forth above inthe section entitled "The Remedy" for any loss of earnings suffered by reason ofthe discrimination against him.(b)Notify the said Reginald C. Phillips, Jr., if presently serving in the ArmedServices of' the United States of his right to full reinstatement upon applicationafter discharge from the Armed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary and pertinentto compute the amount of backpay and ascertain the right to reinstatement. TANDY WAREHOUSE COMPANY533(d) Post at Respondent's place of business in Fort Worth, Texas, copies of theattached notice marked "Appendix." 12Copies of said notice, to be furnished bythe Regional Director for Region 16, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 16, in writing, within 20 days fromthe date of the Trial Examiner's Decision, what steps Respondent has taken to com-ply herewith.13In the event this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."331n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 16, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Amal-gamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,or any other labor organization, by discriminatorily discharging any of ouremployees, or by discriminating in any other manner in regard to our employees'hire or tenure of employment or any term or condition of employment.WE WILL NOT threaten employees with discharge or any other reprisalsbecause of their union activities, or in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named Union or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any andall such activities.WE WILL offer to Reginald C. Phillips, Jr., immediate and full reinstatementto his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole forany loss ofearmngs he may have suffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named Union or any other labor organization.TANDY WAREHOUSE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.335-4211, Extension 2145.